DETAILED ACTION
This is responsive to the amendment filed 25 April 2022.
Claims 1-13 remain pending. Claims 7-13 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6, claim 2 recites the limitation “the translation phrase”. It is unclear to which of the plurality of translation phrases in parent claim 1 the limitation refers back. The limitation will be interpreted as ‘the translation phrases’.
In line 5, claim 3 recites the limitations “the first translation probability” and “the second translation probability”. It is unclear to which of the plurality of first and second translation probabilities in parent claim 1 the limitation refers back. Further, in line 6, it is unclear what Applicant is trying to cover with “in condition of taking the deemed compound word as one morpheme” i.e. its metes and bounds are indefinite. Also, in line 7, the limitation “the translation phrases having a deemed compound word” lacks proper antecedent basis. Furthermore , in lines 7-8, it is unclear what Applicant is trying to cover with “generating the translation phrases having a deemed compound word is one word” i.e. its metes and bounds are indefinite. 
In lines 2-3, claim 4 recites the limitation “the deemed compound word”. It is unclear to which of the plurality of deemed compound words in parent claim 3 (line 3 and line 7) the limitation refers back.
In lines 4-5, claim 5 recites the limitations “the first translation probability” and “the second translation probability”. It is unclear to which of the plurality of first and second translation probabilities in parent claim 1 the limitation refers back. These limitations are also repeated in line 8. Furthermore , in lines 7-8, it is unclear what Applicant is trying to cover with “extracting the morpheme  pair treating a morpheme that is applicable as a particle designated in advance” i.e. its metes and bounds are indefinite.
All dependent claims are also rejected for depending upon a rejected claim without providing a remedy. Because of the extensive and cumulative indefiniteness of claims 3-5, prior art could not be applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US PGPub 2018/0018317).
Cheng discloses a translation processing method executed by a computer, the translation processing method comprising:
calculating a first translation probability from each of first morphemes included in a first document described in a first language into each of second morphemes included in a second document (“parallel-translation dictionary creating apparatus 1 calculates the probability of correspondence for word pairs across multiple languages, based on the semantic-classification-based corpus”, [0056], see also “divides the sentences of the respective documents into morphemes (words)”, [0053]), whose contents substantially equivalent to those of the first document, described in a second language (“The multi-language document group 2 includes a group or a plurality of groups of document data (hereinafter, simply referred to as “documents”) that are written in multiple languages and which contain a corresponding subject matter”, [0041]) and a second translation probability from each of the second morphemes into each of the first morphemes (“parallel-translation dictionary creating apparatus 1 calculates the probability of correspondence for word pairs across multiple languages, based on the semantic-classification-based corpus”, [0056], note that the probability of correspondence for a particular word pair represents first and second translation probabilities for each member of the pair respectively); 
extracting a phoneme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value; and generating translation phrases in the first document and the second document based on the extracted phoneme pair (“the parallel-translation dictionary creating apparatus 1 selects parallel-translation words according to the score calculated in step S5 and registers them in the parallel-translation dictionary (step S6). The process in step S6 is executed by the evaluation unit 106. The evaluation unit 106 selects word pairs for which the score calculated in step S5 is equal to or higher than a threshold”, [0058]).
Claim 2:
Cheng discloses the translation processing method according to claim 1, wherein the extracting process includes specifying a plurality of morpheme  pairs in each of which translation probabilities in both directions of the first translation probability and the second translation probability are equal to or higher than the threshold value (“the parallel-translation dictionary creating apparatus 1 selects parallel-translation words according to the score calculated in step S5 and registers them in the parallel-translation dictionary (step S6). The process in step S6 is executed by the evaluation unit 106. The evaluation unit 106 selects word pairs for which the score calculated in step S5 is equal to or higher than a threshold”, [0058], note that the score for a particular word pair represents the probability score for each member of the pair respectively), and wherein the generating process includes joining the plurality of morpheme  pairs into one word to generate the translation phrases (“parallel-translation dictionary creating apparatus 1 calculates the probability of correspondence for word pairs across multiple languages, based on the semantic-classification-based corpus”, [0056], note that the probability of correspondence for a particular word pair represents first and second translation probabilities for each member of the pair respectively).  
Claim 6:
Cheng discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process ([00247] and [0252]), the process comprising performing the step of process claim 1 as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657